Citation Nr: 1047318	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-27 061	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a higher (compensable) initial disability rating 
for the period prior to August 14, 2009, and in excess of 10 
percent thereafter, for service-connected osteoarthritis of the 
right ankle (right ankle disability). 


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from April 
2000 to June 2008.
 
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a March 2009 decision, the Denver RO granted service 
connection and assigned an initial noncompensable (0 percent) 
rating for right ankle disability, effective June 27, 2008, the 
day following the Veteran's release from active duty service.  In 
July 2009, the Veteran entered a notice of disagreement with the 
initial rating assigned in the March 2009 rating decision.  
Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for the right 
ankle disability, the Board has characterized this issue as one 
of entitlement to a higher initial disability rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).  

Thereafter, in an October 2009 rating decision and Supplemental 
Statement of the Case (SSOC), the Denver RO granted a staged 10 
percent rating for right ankle disability for the initial rating 
period beginning August 14, 2009, the date of a VA examination 
report.  Although the RO granted a higher 10 percent rating for 
right ankle disability for the initial rating period beginning 
August 14, 2009, inasmuch as higher ratings are available during 
each period, and a veteran is presumed to seek the maximum 
available benefit for a disability, the claim for a higher 
initial disability rating remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1.  For the initial rating period prior to August 14, 2009, the 
Veteran's service-connected right ankle disability manifested in 
no limited motion of the right ankle, including motion limited by 
pain and other orthopedic factors, and ankylosis was not shown.

2.  For the initial rating period from August 14, 2009, the 
Veteran's service-connected right ankle disability more nearly 
approximated marked limited motion of the right ankle, including 
motion limited by pain and other orthopedic factors, and 
ankylosis was not shown.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for right 
ankle disability are not met for the initial rating period prior 
to August 14, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.14, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5010-5271 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a disability rating of 20 percent, but no higher, 
for right ankle disability are met for the initial rating period 
from August 14, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5010-5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notfy and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010). 

Concerning the appeal for a higher initial rating for right ankle 
disability, because it is an appeal that arises from the 
Veteran's disagreement with the initial evaluation following the 
grant of service connection for right ankle disability, no 
additional notice is required.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the United 
States Court of Appeals for Veterans Claims (Court) have held 
that, once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App.112 (2007).  

The Board finds that all necessary development has been 
accomplished, and, therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  VA has made reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate his 
claims.  
38 U.S.C.A. § 5103A.  VA has obtained VA treatment records and 
other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issues 
decided herein.  VA provided the Veteran with examinations in 
February and August 2009.  The claims file and treatment records 
were reviewed, the Veteran's history was taken, and complete 
examinations with clinical measures were conducted, to include 
obtaining x-rays.  Conclusions reached and diagnoses given were 
consistent with the examination report, including notation of 
whether there were additional losses of ranges of motion due to 
factors such painful motion, weakness, impaired endurance, 
incoordination, or instability.  Therefore, the Veteran has been 
afforded adequate examinations on the issue decided herein.  
Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Disability Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees 
of disability specified are considered adequate to compensate for 
a loss of working time proportionate to the severity of the 
disability.  38 C.F.R. § 4.1.  When the schedule does not provide 
a zero percent evaluation for in a Diagnostic Code, a zero 
percent evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  
38 C.F.R. § 4.31.

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the Veteran's disability.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  The Veteran has challenged the 
initial disability ratings assigned to the service-connected 
right ankle disability by seeking appellate review.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased rating).  
Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" rating.  
Fenderson, 12 Vet. App. at 126.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

With any form of arthritis, painful motion is an important factor 
of disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely related 
to affected joints.  Muscle spasm will greatly assist the 
identification.  Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule is to 
recognize painful motion with joint or particular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact which 
are diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
DCs 5003, 5010.  DC 5010 (traumatic arthritis) directs that 
arthritis be rated under DC 5003 (degenerative arthritis), which 
states that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 
5010.  In the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 percent 
rating.  The above ratings are to be combined, not added under DC 
5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

The Board notes that the Veteran has been granted service 
connection for the separate service-connected disability of gout 
of the right ankle.  The 10 percent rating assigned for gout of 
the right ankle was assigned under Diagnostic Code 5017, which 
provides that gout is to be rated under Diagnostic Code 5002 on 
the basis of incapacitating episodes.  38 C.F.R. § 4.71a.  
Although the rating decision indicated that right ankle gout was 
being rated on chronic pain, pain is not part of the rating 
criteria under Diagnostic Code 5002.  Pain is a part of the 
rating criteria for the issue on appeal, the Veteran's service-
connected disability of osteoarthritis of the right ankle, which 
is to be rated under Diagnostic Codes 5010-5271.  In this 
decision, although the Veteran has reported incapacitating 
episodes and symptoms of gout, the Board will not consider such 
symptoms in rating the service-connected osteoarthritis of the 
right ankle, as to do so would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (both the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the evaluation 
of the same manifestation under different diagnoses are to be 
avoided). 

Rating Right Ankle Disability

Initial Rating Period prior to August 14, 2009

The Veteran is in receipt of a noncompensable (0 percent) rating 
for service-connected right ankle disability for the initial 
rating period prior to August 14, 2009, and a rating of 10 
percent thereafter under the provisions of 38 C.F.R. 
§ 4.71a, DC 5010-5271, for moderate limited motion of the ankle.  
See 38 C.F.R. 
§ 4.27 (hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned). 

Under Diagnostic Code 5271, a 10 percent rating is assigned for 
moderate limitation of motion, and a 20 percent rating is 
assigned for marked limitation of motion.  A disability rating 
for limitation of motion includes limitation of motion due to 
arthritis, pain, weakness, fatigability, incoordination, and 
other orthopedic factors that limit motion.  See 38 C.F.R. 
§ 4.40, 4.45, 4.59.

The words "moderate" and "marked" as used in this and other 
Diagnostic Codes are not defined in the Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to arrive at an equitable 
and just decision.  38 C.F.R. § 4.6 (2010).  Of assistance in 
rendering such a decision here is the fact that normal range of 
motion for the ankle is from 0 degrees to 20 degrees dorsiflexion 
and from 0 degrees to 45 degrees plantar flexion.  38 C.F.R. § 
4.71, Plate II.

After a review of all the evidence in this Veteran's case, the 
Board finds that a preponderance of the evidence is against the 
Veteran's claim for an initial compensable rating for the period 
prior to August 14, 2009.  A May 2007 service outpatient 
treatment record reported normal ankle motion and no pain 
elicited by motion of the ankle.  A July 2007 service outpatient 
treatment record reported normal ankle motion and no pain 
elicited by motion of the ankle, however, it did note the Veteran 
was unable to do full heel lift on right.  A September 2007 
service outpatient treatment record reported normal ankle motion 
and no pain elicited by motion of the ankle.  A January 2008 
service outpatient treatment record reported normal ankle motion 
and no pain elicited by motion of the ankle.

The February 2009 VA examination of the right ankle reflects that 
the Veteran did not utilize any assistive devices for walking, 
and had functional limitations on running.  The Veteran reported 
he was able to stand for 45 minutes and was able to walk for two 
hours.  The Veteran reported that he experienced pain, stiffness, 
recurrent swelling, and instability in the right ankle.  The 
Veteran reported that he used an ankle brace once or twice per 
month.  The diagnosis was right ankle osteoarthritis.

A range of motion summary in February 2009 indicated that the 
Veteran's dorsiflexion was 0 to 20 degrees.  Plantar flexion was 
to 0 to 50 degrees.  Inversion was to 20 degrees and eversion was 
to 20 degrees.  There was no pain noted with any of these 
motions.  There was no noted additional limitation on motion with 
repetitive use due to painful motion, weakness, impaired 
endurance, incoordination, or instability.  

Based upon these findings, the current evaluative framework of 
the assignment of a noncompensable rating for limited motion of 
the right ankle should remain in effect, as the evidence does not 
show that the service-connected osteoarthritis of the right ankle 
has met or more nearly approximated moderate limited motion of 
the right ankle for the period prior to August 14, 2009.  38 
C.F.R. § 4.71a, DC 5271.  

The Board finds that, even with consideration of additional 
limiting factors indicated in 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
evidence does not more nearly approximate or equate to moderate 
limitation of motion of the ankle for the period prior to August 
14, 2009, as required for 10 percent disability rating under DC 
5271.  38 C.F.R. § 4.71a. 

Initial Rating Period from August 14, 2009

The Board finds that, for the initial rating period from August 
14, 2009, the Veteran's service-connected right ankle disability 
more nearly approximated marked limited motion of the right 
ankle, including motion limited by pain and other orthopedic 
factors, which meets the criteria for a 20 percent initial rating 
for marked limited motion of the ankle for the service-connected 
right ankle disability of osteoarthritis.  38 C.F.R. § 4.71a, DC 
5271.  

The August 2009 VA examination reflects that the Veteran did not 
utilize any assistive devices for walking, reported functional 
limitations on bicycle riding and keeping fit, that he was able 
to stand for 45 minutes and was able to walk a mile, and he 
experienced continuous pain, stiffness, and recurrent swelling in 
the right ankle.  The Veteran reported that he uses an ankle 
brace whenever he has to do long standing, walking, or any type 
of exercise.  A range of motion summary indicated that the 
Veteran's dorsiflexion was 0 to 10 degrees ("midway") before 
being limited by pain.  On repetitive use, the VA examiner opined 
that there was an additional limitation of motion of 5 degrees.  
This reflects findings of about 5 degrees in dorsiflexion (as 
compared to normal dorsiflexion of 20 degrees).  Plantar flexion 
testing revealed some pain on testing, although it is unclear at 
what point the pain began.  Inversion was very tender on the 
lateral malleolus with the Veteran's right foot and eversion was 
normal.  There was no noted additional limitation on motion with 
repetitive use due to painful motion, weakness, impaired 
endurance, incoordination, or instability.  There is no evidence 
of crepitation or clicking.  It was diagnosed that the right 
ankle was post traumatically arthritic. 

Based upon these findings, and resolving reasonable doubt in the 
Veteran's favor, the Board finds the assignment of a 20 percent 
rating for limited motion of the right ankle is warranted, as the 
requirements of marked limited motion of the ankle have been met 
for the initial rating period since August 14, 2009.  38 C.F.R. § 
4.71a, DC 5271.  The VA rating schedule provides that, where 
there is limited motion, but at least some retained motion, DC 
5271 is directly applicable.  Therefore, a 20 percent rating is 
the highest assignable rating for the Veteran's right ankle 
disability predicated upon his limitation of motion, including 
motion limited by pain and other orthopedic factors.  

While a rating higher than 20 percent for post-traumatic 
arthritis of the right ankle is potentially assignable under 
Diagnostic Code 5270 for ankylosis of the ankle, ankylosis is not 
shown for any period of rating in this case.  A finding of 
ankylosis essentially requires absence of any motion.  See Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996) (indicating that ankylosis is 
complete immobility of the joint in a fixed position, either 
favorable or unfavorable).  As the VA examinations show, the 
Veteran does not have ankylosis associated with the right ankle 
joint.  As there is no evidence of ankylosis of the right ankle, 
a higher rating than 20 percent under 
DC 5270 is not warranted for any period.  

Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1) (2009), which 
provides procedures for referral or assignment of an 
extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve 
an extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  If the evidence raises the question of entitlement 
to an extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

In this case, the Board finds that the schedular rating criteria 
contemplates the Veteran's service-connected right ankle 
disability.  The service-connected right ankle rating criteria 
specifically provide for ratings based on the presence of 
arthritis, and limitation of motion of the ankle, including due 
to pain and other orthopedic factors.  Because the schedular 
rating criteria is adequate to rate the Veteran's service-
connected right ankle disability, there is no exceptional or 
unusual disability picture to render impractical the application 
of the regular schedular standards.  For these reasons, the Board 
finds that the criteria for referral for extraschedular rating 
have not been met.  38 C.F.R. § 3.321(b)(1). 

The Board acknowledges the Veteran's assertion that he 
experiences impairment as a result of his right ankle disability.  
Specifically, the Veteran has reported pain, tenderness, 
swelling, instability and weakness in his right ankle.  He 
reports that he is unable to perform certain sports activities 
(running, bicycling) or walk or stand for prolonged periods.  The 
Veteran, as a lay person, is competent to provide such evidence 
of how his right ankle disability affects his everyday life.  See 
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay 
testimony competent when it concerns features or symptoms of 
injury or illness).  While the Board finds the Veteran credible, 
VA must consider only the rating criteria and other applicable 
regulations to rate a disability.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  As discussed above, the evidence does not show 
that the Veteran is entitled to an initial compensable rating 
prior to August 14, 2009, and a rating in excess of 20 percent 
thereafter, for right ankle disability.

For these reasons, the Board finds that the weight of the 
evidence is against a finding of an initial compensable rating 
prior to August 14, 2009, and that the evidence supports a grant 
of a higher initial disability rating of 20 percent for the 
period from August 14, 2009, for right ankle disability.  To the 
extent any higher level of compensation is sought, the 
preponderance of the evidence is against this claim, and hence 
the benefit- of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial disability rating for right ankle disability in excess 
of 0 percent for the period prior to August 14, 2009 is denied; 
and a disability rating of 20 percent, but no higher, for the 
period since August 14, 2009, is granted. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


